Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending. 
Claims 1-11, 13-24, 26-27 are rejected. 
Claims 12, 25 are objected to.
Claim Objections
Claim 6 is objected to for the reasons below:
Claim 6 discloses “the image of the first imaging modality” in section (iii) which lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-10, 13-19, 22-23, 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Number 2014/0270436 attributed to .		
For claim 1: Dascal discloses an imaging device comprising: one or more processors that operate to: display an image for each of multiple imaging modalities on a display [0064, 0083]; receive an input request via an interaction with one or more of the displayed images, and/or via an interaction with one or more control bars or tools displayed on or in the one or more of the displayed images, the input request operating to change the one or more of the displayed images of at least one of the multiple imaging modalities [0086]; and synchronously update each displayed image for each of the multiple imaging modalities based on the received input request such that data is changed in each of the displays for each of the multiple imaging modalities based on the received input request wherein the one or more processors further operate to at least: (i) in a case where the input request is received, receive the input request via the interaction with a displayed image for one imaging modality of the multiple imaging modalities [0086], and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image for the one imaging modality of the multiple imaging modalities, perform the-2-Supplemental Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provsynchronous update for the other displayed image(s) for each of the multiple imaging modalities;
Dascal does not expressively detail into a second case where the input request is received via the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image 
Krishnan discloses a second case where the input request is received via the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality [0065, figure 7b].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Krishnan into Dascal; one of ordinary skill would do so to expressively accommodate input request for another modality which would provide another way of viewing. One of ordinary skill would do so since Krishnan elaborated on Dascal who already has disclosed input requests and synchronization of more than one image modalities.
For claim 2: The imaging device of claim 1, wherein one or more of the following: (i) the one or more processors further operate to update all of the multiple imaging modalities based on a specific moment in time based on when the input request is received or based on when the input request is selected or entered by a user [Dascal: 0094, the data collection system 40 and the angiography system 20 have a shared 
For claim 3: The imaging device of claim 2, wherein one or more of the following: (i) the multiple imaging modalities include two or more of the following modalities: an imaging modality for a tomography image, an imaging modality for an Optical Coherence Tomography (OCT) image, an imaging modality for a near-infrared fluorescence (NIRF) image, an imaging modality for a near-infrared auto-fluorescence (NIRAF) image, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, and an imaging modality for an angiography view; [Dascal: 0007]; (ii) the display device displays the images of the multiple imaging modalities as one or more of the following: a tomography image of a lumen, an Optical Coherence Tomography (OCT) image of a lumen, a near-infrared auto-fluorescence (NIRAF) image of a lumen, a near-infrared auto-fluorescence (NIRAF) image of a lumen in a carpet view, a near-infrared fluorescence (NIRF) image of a lumen, a near-infrared fluorescence (NIRF) image of a lumen in a carpet view, a three-dimensional (3D) rendering of a lumen, a 3D rendering of a vessel, a 3D 

For claim 5: The imaging device of claim 3, wherein one or more of the following: (i) the first imaging modality of the multiple imaging modalities shows an OCT image and NIRF and/or NIRAF data, the NIRF and/or NIRAF data displayed in a full circle around an outer edge of the OCT image; and and/or (ii) at least a second imaging modality, which is at least one of the multiple imaging modalities other than the first imaging modality, shows or is a cross-sectional, longitudinal view and/or a-the three-dimensional rendering [Dascal: 0170: A per frame correction can be applied to re-space the L-mode view in a given user interface. This can also be applied to 3D OCT renderings, which would provide a more accurate visual representation of the vessel].  

For claim 9: The imaging device of claim 5, wherein one or more of the following: (i) a fourth imaging modality of the multiple imaging modalities shows an image of an anatomical view or an angiography view [Dascal: 0009, 0087]; (ii) NIRF and/or NIRAF data is displayed along a vessel shown in the anatomical view or an angiography view of the fourth imaging modality; and/or (iii) a fourth control bar or tool of the one or more control bars or tools is displayed on the anatomical view or the angiography view matching a corresponding area designated by a first control bar or tool in or on the at 
For claim 10: The imaging device of claim 5, wherein a second imaging modality is a lumen diameter or a lumen profile displayed with the tomography image or the OCT image [Dascal: 0084, 0164].
For claim 13: Dascal does not disclose the imaging device of claim 1, further comprising a touch screen, wherein the one or more processors further operate to one or more of the following: detect a selected region of interest, via an input received through or with the touch screen; detect a single press/touch and drag with a finger or tool of a user over an area of the touch screen to move a semi-circle of the at least one imaging modality view or image or to move the at least one imaging modality view or image, and calculate and update a new orientation/position of 522900-23719-non-prov the at least one imaging modality view or image based upon a release of the single press/touch by the finger or tool of the user; detect two simultaneous touch points made on the at least one imaging modality view or image and redraw the image of the at least one imaging modality such that a control bar or tool having two handles defines the redrawn image where both of the two handles align near or on an arc of the redrawn image based on the two touch points, and calculate and update the new orientation/position of the at least one imaging modality image or view based upon a release of the two touch points; and/or detect two simultaneous touch points, made by fingers or tools of the user, made on the at least one imaging modality showing a tomographic image or an Optical Coherence Tomography (OCT) image, where the fingers or the tools are held in place, and the two 
Dascal discloses a region of interest [0070]. Dascal does not expressively mention touch screen. Krishnan discloses touch screen [0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate a touch screen as disclosed by Krishnan into Dascal since touch screens are easy to use and widely known.
Claims 14-19, 22-23, 26 are rejected using the same rationale as claims 1-6, 9-10, 13 respectively.
Claim 27 is rejected using the same rationale as claim 1.
Claims 7, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 2017/0209049 attributed to WANG et al. (hereafter referred to as WANG). 
For claim 7: Neither Dascal nor Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool configured to be displayed in or with an image of the first imaging modality is a rotatable control bar or tool with two handle bars, the two handle bars designating an area of the image of the first imaging modality to be displayed in the at least one of the multiple imaging modalities other than the first imaging modality; (ii) at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet 
Dascal discloses carpet view [panel 165 of figure 3B]. Neither Dascal nor Krishnan discloses wherein at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet view. WANG discloses NIRAF data [0012]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and WANG before him/her, before the effective filing date of the claimed invention to incorporate NIRAF data as disclosed by WANG into Dascal and Krishnan because NIRAF data can be analyzed by intensity and can be combined with OCT data of Dascal [WANG: 0012].
Claim 20 is rejected using the same rationale as claim 7. 
s 8, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 2010/0106240 attributed to Duggal et al. (hereafter referred to as Duggal). 
 For claim 8: Neither Dascal nor Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a third imaging modality of the multiple imaging modalities shows a three-dimensional, (3D) half pipe vessel; (ii) the NIRAF data is displayed on an inner wall of the third imaging modality; and/or (iii) a third control bar or tool of the one or more control bars or tools is displayed on the 3D half pipe vessel matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the third control bar or tool having two handles and operating to be moved bi-directionally, the bi-directional movement being one of rotational, 502900-23719-non-provhorizontal, vertical, parallel or perpendicular to the one or more control bar or tools, or along the one or more control bars or tools, wherein the third control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  
Both Dascal and Krishnan disclose 3D rendering [Dascal: 0170; Krishnan: 0072]. Neither expressively mentions half pipe vessel view. Duggal discloses half pipe vessel view [figure 0095, figure 17a-b, figure 18]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Duggal before him/her, before the effective filing date of the claimed invention to incorporate half pipe vessel view as disclosed by Duggal into Dascal and Krishnan to help the medical personnel because it would provide another way of viewing.
Claim 21 is rejected using the same rationale as claim 8. 
s 11, 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 20160335766 attributed to Ambwani et al. (hereafter referred to as Ambwani) and U.S. Patent Application Publication Number 2011/0021926 attributed to SPENCER et al. (hereafter referred to as SPENCER).
For claim 11: Dascal discloses a catheter [0071], determining active imaging modalities of the multiple imaging modalities [active OCT frame in panel 155 in figure 3B, 0083]. 
Dascal discloses arc length [0149] and also a longitudinal view [0078]. He does not expressively disclose a 512900-23719-non-provpredetermined or set angle to the edges of the outer circle of the tomographic image or the OCT image to create a semi-circle, where an arc of the circle represents half of the longitudinal view; but having his teachings of arc length and longitudinal view, an ordinary person skilled in the art can expressively include those details to make the design more specific.
Neither Dascal nor Krishnan expressively discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools. Ambwani discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools and the active imaging modalities [figure 2A: user interface includes movable C1, C2 controlled by the user, 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Ambwani before him/her, before the effective filing date of the claimed invention to incorporate a control bar/tool as disclosed by 
Dascal, and Krishnan Ambwani do not disclose detecting a catheter circumference, find a center of the catheter or catheter circumference, and draw a dot at the center of the catheter or catheter circumference in an image of the first imaging modality. 
SPENCER discloses detecting a catheter circumference, find a center of the catheter or catheter circumference [figure 16A, 0010, 0085].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Ambwani and SPENCER before him/her, before the effective filing date of the claimed invention to incorporate catheter data as disclosed by SPENCER into Dascal and Krishnan and Ambwani because SPENCER elaborated on Dascal and detecting more catheter data would be helpful to the medical personnel.
Dascal and/or Krishnan and/or Ambwani and/or SPENCER do not specifically disclose drawing a dot at the center of the catheter or catheter circumference center in the image of the first imaging modality. But having their teachings of detecting catheter circumference and the user interface as described above, an ordinary person skilled in the art would draw a dot at the center of the catheter or catheter circumference in the image of the first imaging modality to mark the center of the catheter or catheter circumference to make it easily visible.
Claim 24 is rejected using the same rationale as claim 11. 
Allowable Subject Matter
Claims 12, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 12: Neither Dascal nor Krishnan or Ambwani or SPENCER teach The imaging device of claim 11, wherein, in response to the one or more processors finishing the calculation of the new orientation/position of the -10-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provone or more control bars or tools and determining the active imaging modalities, the one or more processors further operate to: update the one or more control bars or tools within each imaging modality of the multiple imaging modalities; update any NIRF and/or NIRAF data and change its corresponding display; update a second imaging modality to scroll vertically and update any related NIRF and/or NIRAF data and its corresponding display; update a third imaging modality to scroll vertically and update a corresponding three-dimensional (3D) half pipe vessel view with NIRF and/or NIRAF data overlaid on the vessel; and update a NIRF and/or NIRAF gauge by re-positioning an arrow to highlight a greatest or maximum NIRF and/or NIRAF signal intensity matching to the selected portion of the NIRF and/or NIRAF data or ring.
Same rationale applies to claim 25 as well.
Examiner’s Note
The applicant has not submitted amended independent claims with markings to indicate the changes that have been made relative to the immediate prior version of the claims entered. The applicant also has not indicated a status of "currently amended" for 
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 
Response to Arguments
Attorney Docket: 2900-23719-non-provClaim objections: The objection has been updated (see above).
35 U.S.C. 112(a): The rejection has been withdrawn as the argument is persuasive.
35 U.S.C. §102 and/or §103 rejection: There is no 35 U.S.C. §102 rejection in this office action. 
Applicant's argues as below regarding the synchronization of Dascal:
As discussed in para. [0086] of the Dascal reference, a moving point of the Dascal reference is only synchronized with frames in the OCT images. As such, even assuming for the sake of argument only that the moving point is an input request (which Applicant does not concede and maintains that the moving point is not analogous to an "input request" of claim 1 (and of claims 14 and 27) (as previously presented and as amended herein) as established above), the Dascal reference fails to disclose or suggest the recited relationship where one or more processors "synchronously update each displayed image for each of the multiple imaging modalities based on the received input request". 
The argument is not persuasive. The applicant ignores the clear teachings of Dascal regarding synchronization of updated displayed images for each of the multiple imaging modalities based on the received input request. Dascal explicitly discloses that all images get synchronized as the input changes causing an update of the images [0086]. Below is the reproduction of paragraph 86 of Dascal:
All three images shown in the user interface of FIGS. 3A and 3B are co-registered such that movement along the line between the ends of the blood vessel in the angiographic image can be shown by a moving point that synchronizes with the frames in the OCT images. Accordingly as one moves along the blood vessel segment, movement along the centerline shown in the angiographic image is also shown by a moving frame identifier in the cross-sectional OCT image or the L mode OCT image or both. 
About the input request: the claims reads that “receive an input request via an interaction with one or more of the displayed images, and/or via an interaction with one or more control bars or tools displayed on or in the one or more of the displayed images, the input request operating to change the one or more of the displayed images of at least one of the multiple imaging modalities”. Dascal clearly discloses “input request” as the claim language cites since he discloses explicitly that input happens via an interaction with one or more of the displayed images [0086].

Conclusion
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at (571)272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, Art Unit 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173